Per Curiam,
This action was to recover for the death of a minor child, eighteen years of age, who was employed on one of the defendant’s vessels. After the deceased was relieved from duty on the deck of the vessel, he went, for some reason unexplained, to the hold, and in order to return to the deck, he attempted to get on a freight elevator that was starting upward. He fell across it and the upper part of his body, which was on the floor of the elevator, was caught between it and the deck. He had been employed on the vessel three months, and ran the engine that furnished power for the elevator, and was familiar with the mode of operating the elevator. The negligence alleged was that the elevator was operated “in a violent and careless manner.” In support of this allegation the only proof was that the elevator was moved “very fast.” There was no evidence of a jerk or unusual movement or that the elevator was not run in the usual way, or that the manner in which it was run caused the accident, and it was clear from the appellant’s testimony that her son knew the *626signal to start had been given and attempted to step on the elevator when it was in motion.
The nonsuit was properly entered and the judgment is affirmed.